DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2, 5, 8, 10, 13-15, 18, 21, 23, 24, 26, 29, 32, 34, 37-39, 42, 45, 47, 48, and 57 have been cancelled. Claims 1, 3, 4, 6, 7, 9, 11, 12, 16, 17, 19, 20, 22, 25, 27, 28, 30, 31, 33, 35, 36, 40, 41, 43, 44, 46, and 49-56 are currently pending in this application.
Specification
The disclosure is objected to because of the following informalities: “bitstream $00” should be “bitstream 600” [PgPub 0138, Line 1].  
Appropriate correction is required.
Claim Objections
Claim 25 is objected to because of the following informalities:  “information being comprises in” should be “information being comprised in” [PgPub Line 7].  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9, 11, 12, 16, 17, 19, 20, 22, 25, 27, 28, 30, 31, 33, 35, 36, 40, 41, 43, 44, 46, and 49-56 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. (Hereafter, “Rapaka”) [US 2015/0016503 A1] in view of Thomas et al. (Hereafter, “Thomas”) [US 2019/0166376 A1].
In regards to claim 1, Rapaka discloses a method of encoding video data comprising frames into a bitstream, the frames being spatially divided into frame portions ([Abstract] A video encoder may generate a bitstream that includes a syntax element that indicates whether inter-layer prediction is enabled for decoding a tile of a picture of the video data. Similarly, a video decoder may obtain, from a bitstream, a syntax element that indicates whether inter-layer prediction is enabled. The video decoder may determine, based on the syntax element, whether inter-layer prediction is enabled for decoding a tile of a picture of the video data, and decode the tile based on the determination.), the method comprising: encoding at least one frame portion into one or more slices ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice.); wherein the method further comprises: signalling into said slices, at least one frame portion identifier, the frame portion identifier identifying one encoded frame portion ([0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.); and providing frame portion arrangement information comprising the frame portion identifier and spatial information about the frame portion ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice. [0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.).
Thomas discloses wherein the frame portion arrangement information is provided into the one parameter set ([0167] FIG. 10 depicts the relationship between the NAL units as e.g. used in the HEVC and AVC standard. Non-VCL NAL units include the metadata associated with the video data. These non-VCL NAL units include the Picture Parameter Set (PPS) 1006, Sequence Parameter Set 1004 (SPS) and Video Parameter Set 1002 (VPS) where one PPS refers to one SPS which in turns refers to one VPS. The video data are contained in an VCL NAL unit which is referred to as a slice segment 1008. The video data in the slice segment are decoded on the basis of the information in the PPS, SPS and VPS it refers to. [0168] In order to introduce the concept of tile positioning information as described with reference to FIG. 1-9, a new NAL unit, in particular a new non-VCL NAL unit, may be defined. This NAL unit may be referred to as the Tile positioning Parameter Set (TPS). FIG. 11 depicts the relation of an TPS with other NAL units, in particular the VPS and the SPS, according to an embodiment of the invention. The TPS may include one or more of the following parameters: [0169] tps_video_parameter_set_id: VPS NAL unit id that the TPS depends on; [0170] tps_tile_positioning_parameter_set_id: Id of this Tile positioning Parameter Set; [0171] boundary_identifier_north: boundary identifier located at the north boundary of the tile; [0172] boundary_identifier_east: boundary identifier located at the east boundary of the tile; [0173] boundary_identifier_south: boundary identifier located at the south boundary of the tile; [0174] boundary_identifier_west: boundary identifier located at the west boundary of the tile.).


In regards to claim 3, the limitations of claim 1 have been addressed. Rapaka discloses wherein the at least one frame portion is independently encoded ([0034] Furthermore, in some instances, a video encoder may be configured to encode a picture such that each tile of the picture can be decoded independently of each other tile of the picture. Thus, a video coder may be able to code the tiles of a picture in parallel.).

In regards to claim 4, the limitations of claim 3 have been addressed. Rapaka discloses further comprising providing a flag indicating that the frame portion has been independently encoded ([0079] The number of tiles and the location of their boundaries may be defined for the entire sequence or changed from picture to picture. Tile boundaries, similarly to slice boundaries, break parse and prediction dependences so that a tile can be processed independently, but the in-loop filters (de-blocking and sample adaptive offset (SAO)) can still cross tile boundaries. HEVC WD10 also specifies some constraints on the relationship between slices and tiles. [0080] HEVC Working Draft 10 provides for a loop_filter_across_tiles_enabled_flag syntax element specified in a PPS. loop_filter_across_tiles_enabled_flag equal to 1 specifies that in-loop filtering operations may be performed across tile boundaries in pictures referring to the PPS. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries in pictures referring to the PPS. The in-loop filtering operations include the deblocking filter and sample adaptive offset filter operations. When not present, the value of loop_filter_across_tiles_enabled_flag is inferred to be equal to 1. An advantage of using tiles is that they do not require communication between processors or processor cores for entropy decoding and motion compensation reconstruction, but communication may be needed if loop_filter_across_tiles_enabled_flag is set to 1. Compared to slices, tiles have a better coding efficiency because tiles allow picture partition shapes that contain samples with potentially higher correlation than slices, and also because tiles reduce slice header overhead.).

In regards to claim 6-5-, the limitations of claim 1 have been addressed. Rapaka discloses wherein the one or more slices comprise a flag indicating that the at least one frame portion has been independently encoded ([0079] The number of tiles and the location of their boundaries may be defined for the entire sequence or changed from picture to picture. Tile boundaries, similarly to slice boundaries, break parse and prediction dependences so that a tile can be processed independently, but the in-loop filters (de-blocking and sample adaptive offset (SAO)) can still cross tile boundaries. HEVC WD10 also specifies some constraints on the relationship between slices and tiles. [0080] HEVC Working Draft 10 provides for a loop_filter_across_tiles_enabled_flag syntax element specified in a PPS. loop_filter_across_tiles_enabled_flag equal to 1 specifies that in-loop filtering operations may be performed across tile boundaries in pictures referring to the PPS. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries in pictures referring to the PPS. The in-loop filtering operations include the deblocking filter and sample adaptive offset filter operations. When not present, the value of loop_filter_across_tiles_enabled_flag is inferred to be equal to 1. An advantage of using tiles is that they do not require communication between processors or processor cores for entropy decoding and motion compensation reconstruction, but communication may be needed if loop_filter_across_tiles_enabled_flag is set to 1. Compared to slices, tiles have a better coding efficiency because tiles allow picture partition shapes that contain samples with potentially higher correlation than slices, and also because tiles reduce slice header overhead.).

In regards to claim 7-5-, the limitations of claim 1 have been addressed. Rapaka discloses wherein the one or more slices comprise a flag indicating a level of encoding constraints used for encoding the frame portion ([0079] The number of tiles and the location of their boundaries may be defined for the entire sequence or changed from picture to picture. Tile boundaries, similarly to slice boundaries, break parse and prediction dependences so that a tile can be processed independently, but the in-loop filters (de-blocking and sample adaptive offset (SAO)) can still cross tile boundaries. HEVC WD10 also specifies some constraints on the relationship between slices and tiles. [0080] HEVC Working Draft 10 provides for a loop_filter_across_tiles_enabled_flag syntax element specified in a PPS. loop_filter_across_tiles_enabled_flag equal to 1 specifies that in-loop filtering operations may be performed across tile boundaries in pictures referring to the PPS. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries in pictures referring to the PPS. The in-loop filtering operations include the deblocking filter and sample adaptive offset filter operations. When not present, the value of loop_filter_across_tiles_enabled_flag is inferred to be equal to 1. An advantage of using tiles is that they do not require communication between processors or processor cores for entropy decoding and motion compensation reconstruction, but communication may be needed if loop_filter_across_tiles_enabled_flag is set to 1. Compared to slices, tiles have a better coding efficiency because tiles allow picture partition shapes that contain samples with potentially higher correlation than slices, and also because tiles reduce slice header overhead.).

In regards to claim 9-5-, the limitations of claim 1 have been addressed. Rapaka discloses wherein the frame portion is a slice and the slices comprise a data part ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice.), the frame portion identifier being comprised in a slice segment header of the data part ([0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.).

In regards to claim 11-5-, the limitations of claim 1 have been addressed. Rapaka discloses wherein a frame portion identifier is signalled in all slices ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice.) and a predefined frame portion identifier value indicates that the frame portion has not been independently encoded ([0079] The number of tiles and the location of their boundaries may be defined for the entire sequence or changed from picture to picture. Tile boundaries, similarly to slice boundaries, break parse and prediction dependences so that a tile can be processed independently, but the in-loop filters (de-blocking and sample adaptive offset (SAO)) can still cross tile boundaries. HEVC WD10 also specifies some constraints on the relationship between slices and tiles. [0080] HEVC Working Draft 10 provides for a loop_filter_across_tiles_enabled_flag syntax element specified in a PPS. loop_filter_across_tiles_enabled_flag equal to 1 specifies that in-loop filtering operations may be performed across tile boundaries in pictures referring to the PPS. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries in pictures referring to the PPS. The in-loop filtering operations include the deblocking filter and sample adaptive offset filter operations. When not present, the value of loop_filter_across_tiles_enabled_flag is inferred to be equal to 1. An advantage of using tiles is that they do not require communication between processors or processor cores for entropy decoding and motion compensation reconstruction, but communication may be needed if loop_filter_across_tiles_enabled_flag is set to 1. Compared to slices, tiles have a better coding efficiency because tiles allow picture partition shapes that contain samples with potentially higher correlation than slices, and also because tiles reduce slice header overhead.).

In regards to claim 12, the limitations of claim 1 have been addressed. Rapaka discloses wherein the parameter set is dedicated to information about one or more frames ([0086] In one or more example techniques of this disclosure, a tile based inter-layer prediction syntax element is introduced to specify when inter-layer prediction is enabled for a particular tile in a current picture. The proposed syntax element may be signaled in any of the following parameter sets VPS, SPS, PPS, slice header, and their respective extensions. Thus, in some examples, video encoder 20 may generate one or more of the following: a VPS that includes a syntax element indicating whether inter-layer prediction is enabled for a tile, a SPS that includes the syntax element, a PPS that includes the syntax element, and/or a slice header that includes the syntax element. Similarly, in some examples, video decoder 30 may obtain the syntax element comprises obtaining the syntax element from one of: a VPS of the bitstream or an extension of the VPS, a SPS of the bitstream or an extension of the SPS, a PPS of the bitstream or an extension of the PPS, and/or a slice header of the bitstream or an extension of the slice header. The proposed syntax elements may also be signaled in one or more SEI messages.).

In regards to claim 16, the limitations of claim 1 have been addressed. Rapaka discloses wherein the frame portion identifier is encoded using a signalled number of bits ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice. [0088] In Table 1 and other syntax tables of this disclosure, a syntax element with a descriptor of the form u(n), where n is an integer number, are unsigned integers using n bits. A syntax element with a descriptor of ue(v) is an unsigned integer 0-th order Exp-Golomb-coded syntax element with the left bit first. In at least some examples, the ue(v) syntax elements are entropy coded, and the u(n) syntax elements are not entropy coded.).  

In regards to claim 17, the limitations of claim 1 have been addressed. Rapaka discloses wherein the spatial information comprises the position of the frame portion given by a coding tree unit address ([Fig. 5A and 5B and 0113] [0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice. CTUs 0-3 belong to a first tile, CTUs 4-7 belong to a second tile, CTUs 8-11 belong to a third tile, and CTUs 12-15 belong to a fourth tile. Coded representations of CTUs 0-3 are located in slice data 52 prior to coded representations of CTUs 4-7, which are located in slice data 52 prior to coded representations of CTUs 8-11, which are located in slice data 52 prior to coded representations of CTUs 12-15. [0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.).  

In regards to claim 19, the limitations of claim 1 have been addressed. Rapaka discloses wherein the spatial information comprises the size of the frame portion ([Fig. 5A and 5B and 0113] [0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice. CTUs 0-3 belong to a first tile, CTUs 4-7 belong to a second tile, CTUs 8-11 belong to a third tile, and CTUs 12-15 belong to a fourth tile. Coded representations of CTUs 0-3 are located in slice data 52 prior to coded representations of CTUs 4-7, which are located in slice data 52 prior to coded representations of CTUs 8-11, which are located in slice data 52 prior to coded representations of CTUs 12-15. [0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.).

In regards to claim 20, the limitations of claim 17 have been addressed. Rapaka discloses wherein the position of the frame portion is given in relation to the frame ([Fig. 5A and 5B and 0113] [0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice. CTUs 0-3 belong to a first tile, CTUs 4-7 belong to a second tile, CTUs 8-11 belong to a third tile, and CTUs 12-15 belong to a fourth tile. Coded representations of CTUs 0-3 are located in slice data 52 prior to coded representations of CTUs 4-7, which are located in slice data 52 prior to coded representations of CTUs 8-11, which are located in slice data 52 prior to coded representations of CTUs 12-15. [0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.).  

In regards to claim 22, the limitations of claim 1 have been addressed. Rapaka discloses wherein the parameter set comprises a flag indicating if a given post-filtering algorithm can be used for the frame portion ([0079] The number of tiles and the location of their boundaries may be defined for the entire sequence or changed from picture to picture. Tile boundaries, similarly to slice boundaries, break parse and prediction dependences so that a tile can be processed independently, but the in-loop filters (de-blocking and sample adaptive offset (SAO)) can still cross tile boundaries. HEVC WD10 also specifies some constraints on the relationship between slices and tiles. [0080] HEVC Working Draft 10 provides for a loop_filter_across_tiles_enabled_flag syntax element specified in a PPS. loop_filter_across_tiles_enabled_flag equal to 1 specifies that in-loop filtering operations may be performed across tile boundaries in pictures referring to the PPS. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries in pictures referring to the PPS. The in-loop filtering operations include the deblocking filter and sample adaptive offset filter operations. When not present, the value of loop_filter_across_tiles_enabled_flag is inferred to be equal to 1. An advantage of using tiles is that they do not require communication between processors or processor cores for entropy decoding and motion compensation reconstruction, but communication may be needed if loop_filter_across_tiles_enabled_flag is set to 1. Compared to slices, tiles have a better coding efficiency because tiles allow picture partition shapes that contain samples with potentially higher correlation than slices, and also because tiles reduce slice header overhead.).  

In regards to claim 25, Rapaka discloses a method of decoding video data comprising frames from at least one bitstream, the frames being spatially divided into frame portions ([Abstract] A video encoder may generate a bitstream that includes a syntax element that indicates whether inter-layer prediction is enabled for decoding a tile of a picture of the video data. Similarly, a video decoder may obtain, from a bitstream, a syntax element that indicates whether inter-layer prediction is enabled. The video decoder may determine, based on the syntax element, whether inter-layer prediction is enabled for decoding a tile of a picture of the video data, and decode the tile based on the determination.), the method comprising: obtaining from the bitstream, frame portion arrangement information comprising a frame portion identifier and spatial information about the frame-7- Attorney Docket: 1000-26973-PCTUS-NP-CINCportion ([0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.), ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice.), the frame portion comprising the frame portion identifier ([0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.); determining the position of the frame portion within the frame based on the spatial information; and decoding the frame portion for rendering the frame portion into a frame according to the determined position ([Fig. 5A and 5B and 0113] [0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice. CTUs 0-3 belong to a first tile, CTUs 4-7 belong to a second tile, CTUs 8-11 belong to a third tile, and CTUs 12-15 belong to a fourth tile. Coded representations of CTUs 0-3 are located in slice data 52 prior to coded representations of CTUs 4-7, which are located in slice data 52 prior to coded representations of CTUs 8-11, which are located in slice data 52 prior to coded representations of CTUs 12-15. [0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.).  
Thomas discloses the frame portion arrangement information being comprises in one parameter set included in the bitstream ([0167] FIG. 10 depicts the relationship between the NAL units as e.g. used in the HEVC and AVC standard. Non-VCL NAL units include the metadata associated with the video data. These non-VCL NAL units include the Picture Parameter Set (PPS) 1006, Sequence Parameter Set 1004 (SPS) and Video Parameter Set 1002 (VPS) where one PPS refers to one SPS which in turns refers to one VPS. The video data are contained in an VCL NAL unit which is referred to as a slice segment 1008. The video data in the slice segment are decoded on the basis of the information in the PPS, SPS and VPS it refers to. [0168] In order to introduce the concept of tile positioning information as described with reference to FIG. 1-9, a new NAL unit, in particular a new non-VCL NAL unit, may be defined. This NAL unit may be referred to as the Tile positioning Parameter Set (TPS). FIG. 11 depicts the relation of an TPS with other NAL units, in particular the VPS and the SPS, according to an embodiment of the invention. The TPS may include one or more of the following parameters: [0169] tps_video_parameter_set_id: VPS NAL unit id that the TPS depends on; [0170] tps_tile_positioning_parameter_set_id: Id of this Tile positioning Parameter Set; [0171] boundary_identifier_north: boundary identifier located at the north boundary of the tile; [0172] boundary_identifier_east: boundary identifier located at the east boundary of the tile; [0173] boundary_identifier_south: boundary identifier located at the south boundary of the tile; [0174] boundary_identifier_west: boundary identifier located at the west boundary of the tile.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the tile positioning parameter set as taught by Thomas. The motivation behind this modification would have been to create improved coding schemes that allow flexible decomposition of a video bitstream into a plurality of bitstreams that can be individually processed in parallel by a plurality of video decoder instances so that high-level parallel bitstream processing may be achieved [See Thomas, 0009].

Claim 27 is substantially the same as claim 3 and is thus rejected for reasons similar to those in rejecting claim 3. 

Claim 28 is substantially the same as claim 4 and is thus rejected for reasons similar to those in rejecting claim 4. 

Claim 30 is substantially the same as claim 6 and is thus rejected for reasons similar to those in rejecting claim 6. 

Claim 31 is substantially the same as claim 7 and is thus rejected for reasons similar to those in rejecting claim 7. 

Claim 33 is substantially the same as claim 9 and is thus rejected for reasons similar to those in rejecting claim 9. 

Claim 35 is substantially the same as claim 11 and is thus rejected for reasons similar to those in rejecting claim 11. 

Claim 36 is substantially the same as claim 12 and is thus rejected for reasons similar to those in rejecting claim 12. 

Claim 40 is substantially the same as claim 16 and is thus rejected for reasons similar to those in rejecting claim 16. 

Claim 41 is substantially the same as claim 17 and is thus rejected for reasons similar to those in rejecting claim 17. 

Claim 43 is substantially the same as claim 19 and is thus rejected for reasons similar to those in rejecting claim19. 

Claim 44 is substantially the same as claim 20 and is thus rejected for reasons similar to those in rejecting claim 20. 

Claim 46 is substantially the same as claim 22 and is thus rejected for reasons similar to those in rejecting claim 22. 

In regards to claim 49, Rapaka discloses a method of generating a new bitstream comprising video data comprising frames, the frames being spatially divided into frame portions ([Abstract] A video encoder may generate a bitstream that includes a syntax element that indicates whether inter-layer prediction is enabled for decoding a tile of a picture of the video data. Similarly, a video decoder may obtain, from a bitstream, a syntax element that indicates whether inter-layer prediction is enabled. The video decoder may determine, based on the syntax element, whether inter-layer prediction is enabled for decoding a tile of a picture of the video data, and decode the tile based on the determination.), the method comprising: determining a plurality of frame portions ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice.), the plurality of bitstreams being encoded according to claim 1 [See Claim 1 above]; determining the frame portion identifiers of the frame portions ([0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.) ([Fig. 5A and 5B and 0113] As shown in the example of FIG. 5A, CTUs 0-15 belong to a slice. The slice includes a slice header 50 that includes various syntax elements, including entry point offset syntax elements indicating locations of coded tiles within slice data 52 of the slice. [0117] Table 9, below, illustrates an example syntax for a slice segment header. As shown in Table 9, a slice segment header may include tile_id_map syntax elements associated with entry point offset syntax elements. The tile_id_map syntax elements may specify identifiers of tiles associated with the entry point offset syntax elements. In this way, the slice segment header may specify the entry points of tiles of a slice and the identities of the tiles. Specifying the identities of the tiles as well as the entry points of the tiles may enable the coded data of tiles to be output/written asynchronously into a bitstream as the coded data of the tiles become available during encoding.); 
	Thomas discloses a method of generating a new bitstream comprising video data comprising frames ([0001] The invention relates to video coding, and, in particular, though not exclusively, to methods of processing a bitstream by a decoder, methods of forming a bitstream by an encoder, a decoder device for processing a bitstream, an encoder device for forming a bitstream and a computer program product for executing such methods.), the frames being spatially divided into frame portions ([0096] tile-based bitstream 102), the method comprising: determining a plurality of frame portions to be extracted from a plurality of bitstreams and merged into a new bitstream ([0133] The tile position information may be forwarded to the bitstream aggregator 410, which combines (merges) the N bitstream parts and the tile position information into one tile-based video bitstream 412.), ([0134] As will be described hereunder in more detail, the tile-based video bitstream may be formatted by the bitstream aggregator device on the basis of the tile position information such that a decoder device is able to identify the bitstream parts representing the different encoded video tiles in the bitstream and to efficiently extract the encoded video tiles out of the bitstream.); generating frame portion arrangement information for the new bitstream ([0135] The tile position information, in particular the tile position units including a tile identifier and one or more boundary identifiers, may be defined in the bitstream at a relatively high level, e.g. at the NAL unit level (as e.g. used in the AVC or HEVC video coding standard), so that this information may be easy accessible for a bitstream parser of a decoder device. This way, a decoder device may easily extract the tile positioning units associated with an output video frame from the bitstream, built a tile map on the basis of the information in the tile positioning units and process (decode) the media data accordingly.); extracting the plurality of frame portions to be extracted from the plurality of bitstreams ([0134] As will be described hereunder in more detail, the tile-based video bitstream may be formatted by the bitstream aggregator device on the basis of the tile position information such that a decoder device is able to identify the bitstream parts representing the different encoded video tiles in the bitstream and to efficiently extract the encoded video tiles out of the bitstream.); and embedding the plurality of frame portions and the generated frame portion arrangement information into the new bitstream ([0133] The tile position information may be forwarded to the bitstream aggregator 410, which combines (merges) the N bitstream parts and the tile position information into one tile-based video bitstream 412.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the generating of a new tile-based video bitstream as taught by Thomas. The motivation behind this modification would have been to create improved coding schemes that allow flexible decomposition of a video bitstream into a plurality of bitstreams that can be individually processed in parallel by a plurality of video decoder instances so that high-level parallel bitstream processing may be achieved [See Thomas, 0009].

In regards to claim 50, the limitations of claim 49 have been addressed. Rapaka fails to explicitly disclose further comprising: d-10-etermining a new frame portion identifier for an extracted frame portion; and replacing the frame portion identifier by the new frame portion identifier into the extracted frame portion.
Thomas discloses further comprising: d-10-etermining a new frame portion identifier for an extracted frame portion; and replacing the frame portion identifier by the new frame portion ([0128] The encoding process may start with a video tile builder device 404 defining tile coordinates 4061-n that may be used by a video tiling function that is configured to divide video frames of one or more source videos 402 into a plurality of video tiles 4071-n (regions of interest). Video tiles may be selected in order to form a spatial arrangement of N video tiles of an output video frame. This way media data of N video tiles may be selected and fed into the input of an encoder apparatus. In an embodiment, the encoder apparatus may comprise a plurality of encoder processors or encoder instances. In an embodiment, the encoder apparatus may be configured to start N encoder instances, one for each video tile. In another embodiment, media data of at least a first set of video tiles are encoded by at least a first encoder instance and media data of at least a second set of video tiles are encoded by at least a second encoder instance. [0131] When generating the tile coordinates, the video tile builder device may determine the relative position of the video tiles with respect to each other on the basis of boundary identifiers of one or more boundaries of the video tiles building an output vide frame. The information describing the relative position may be referred to as tile position information and thus includes tile identifiers identifying video tiles and one or more boundary identifiers associated with video tile. [0132] In an embodiment, (at least part of) the tile position information may be contained in tile positioning units, wherein a tile position unit is associated with a video tile comprising a tile identifier and one or more boundary identifiers. The tile positioning units of the video tiles in an output vide frame may be configured to form a tile map representing a spatial layout of video tiles in an output video frame as. e.g. explained above with reference to FIG. 1-3. [0133] The tile position information may be forwarded to the bitstream aggregator 410, which combines (merges) the N bitstream parts and the tile position information into one tile-based video bitstream 412.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the generating of a new tile-based video bitstream as taught by Thomas. The motivation behind this modification would have been to create improved coding schemes that allow flexible decomposition of a video bitstream into a plurality of bitstreams that can be individually processed in parallel by a plurality of video decoder instances so that high-level parallel bitstream processing may be achieved [See Thomas, 0009].

In regards to claim 51, the limitations of claim 49 have been addressed. Rapaka fails to explicitly disclose wherein extracting the frame portions comprises: parsing the plurality of bitstreams; and extracting the frame portion comprising one of the determined frame portion identifiers.  
Thomas discloses wherein extracting the frame portions comprises: parsing the plurality of bitstreams; and extracting the frame portion comprising one of the determined frame portion identifiers ([0133] The tile position information may be forwarded to the bitstream aggregator 410, which combines (merges) the N bitstream parts and the tile position information into one tile-based video bitstream 412. [0135] The tile position information, in particular the tile position units including a tile identifier and one or more boundary identifiers, may be defined in the bitstream at a relatively high level, e.g. at the NAL unit level (as e.g. used in the AVC or HEVC video coding standard), so that this information may be easy accessible for a bitstream parser of a decoder device. This way, a decoder device may easily extract the tile positioning units associated with an output video frame from the bitstream, built a tile map on the basis of the information in the tile positioning units and process (decode) the media data accordingly.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the generating of a new tile-based video bitstream as taught by Thomas. The motivation behind this modification would have been to create improved coding schemes that allow flexible decomposition of a video bitstream into a plurality of bitstreams that can be individually processed in parallel by a plurality of video decoder instances so that high-level parallel bitstream processing may be achieved [See Thomas, 0009].

Claim 52 lists all the same elements of claim 1, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 52. 

Claim 53 lists all the same elements of claim 25, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 53. 

Claim 54 lists all the same elements of claim 49, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 49 applies equally as well to claim 54. 

Claim 55 lists all the same elements of claim 1, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 55. 

Claim 56 lists all the same elements of claim 25, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 56. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482